The appeal was filed herein May 6, 1932, by presenting petition in error together with a transcript of the proceedings had below.
On the 7th day of November, 1921, motion to dismiss the appeal from the justice of the peace court was sustained. No notice of appeal was given at that time, but thereafter, on the 12th day of November, a certain order was entered by the court stating that it should be as effective as if given on the 7th day of November, 1932.
The first order extending time was made the 24th day of November, 1931, after the statutory 15 days in which the time to make and serve case-made had expired.
Under the uniform decisions of this court, a case-made based on such order and served and settled thereunder is a nullity and brings nothing to this court for review. Jones v. Blanton,130 Okla. 200, 266 P. 438.
Respondent urges that an appeal by transcript raises the errors complained of.
Our court has repeatedly held that motions such as made below, and the orders made thereon, are not a part of the record unless incorporated in a case-made or bill of exceptions. Alexander v. Jacobs, 101 Okla. 149, 224 P. 527; Meeks v. Oklahoma National Bank, 129 Okla. 280, 264 P. 609.
The appeal is, therefore, dismissed.
Note. — See under (1) 2 R. C. L. 158, 159. (2) R. C. L. 127; R. C. L. Perm. Supp. p. 339.